PER CURIAM.
Appellant’s first point on appeal questions the sufficiency of the evidence upon which the trial court found him guilty of criminal contempt and sentenced him to sixty days in the county jail. Our review of the record convinces us that the evidence, although conflicting, substantially supports the holding of the trial judge. See State v. Sebastian, Fla. 1965, 171 So.2d 893. Appellant’s remaining points appear to be appellate afterthoughts and do not present reversible error upon authority of the rule stated in Silver v. State, Fla. 1966, 188 So.2d 300.
Affirmed.